The theory of the plaintiff is that in November, 1864, he delivered to the defendant at its depot, Ridgeway, in South Carolina, 85 bales of cotton to be delivered to him in Charlotte, North Carolina, and that the same was never delivered, and that it is a total loss. In order to support that theory, the plaintiff himself testified that one Craige was the defendant's depot agent at Ridgeway; that the plaintiff in October, 1863, employed Craige as his agent and furnished him with money to buy cotton for him, and that Craige agreed "to ship (291) any cotton so purchased, whenever directed"; that in March, 1864, he was at Ridgeway, and saw 10 bales on the platform, marked to him, and again in June, 1864, he saw 48 bales marked to him, and that he then instructed Craige that as soon as 85 bales should be secured, he should ship. He proves by another witness that in July, or August, there were 48 bales; and, by the same witness, that in December, 1864, Craige told him that he had 85 bales, and had not shipped for want of cars. And another witness testifies that he saw the cotton still at Ridgeway on 10 February, 1865.
Now, taking this testimony to be true, does it support the plaintiff's theory? Upon the supposition that Craige was the defendant's depot agent, what was his business? Manifestly to do what the defendant was bound to do. What, then, was the defendant bound to do? Its ordinary duty was to receive freight and transport it within a reasonable time, as a common carrier; and as incident to this, it had the duty of bailee or warehouseman when it was necessary to store goods. This duty the defendant had to perform through agents — in this instance, through Craige. It is to be assumed, from the mere fact that Craige was the depot agent, that he had the power to perform this duty, and to make contracts in regard thereto, and to bind the defendant in regard to all matters germane to its business. Beyond that, it is not to be assumed that he had any power, and the burden of proving that he had is upon him who alleges it. In this case there is no evidence that he had any other power than what was incidental to his employment as depot agent; and without pretending to define with any nicety the limits of his power, we may surely say that it did not extend to the buying of cotton for the plaintiff for the space of twelve months, and holding it for that time. All that Craige did, therefore, in buying the cotton and holding the same under the employment and directions of the plaintiff from October, (292) 1863, up to the time when he was directed to ship it in the fall of 1864, he did as the agent of the plaintiff; and the defendant is not liable for any loss that resulted from Craige's failure to perform his duty as the agent of the plaintiff.
Although we do not make this case turn upon it, yet it is in it, and therefore may be remarked upon, that the law does not favor double *Page 195 
agencies. It is almost impossible to prevent a conflict of duties and of interests. If I make one my agent, and he take an interest in the subject-matter and act upon it, he cannot bind me, although he act perfectly fair. It is scarcely less objectionable if he take an agency for another who has an interest adverse to mine. Both the Bible and Justice Story say that one cannot serve two masters. Especially is this reprehensible in such matters as are now under consideration. It is the duty of a railroad, which has a franchise from the public, to accommodate and serve the public fairly and impartially; and such is the duty of its agents, with the additional duty to serve the road faithfully. But here the plaintiff employs the defendant's agent to be his agent and to do his
bidding; and although it may not be that any harm did result to the public in this case, yet the temptation to do it, and the ease with which it may be done, make it impolitic to encourage it, to say the least.
But however that may be, the plaintiff himself proved that he instructed Craige not to ship the cotton until he had bought 85 bales, and there is no evidence that he had bought 85 bales until December, 1864, so that defendant could not have shipped the cotton until December, 1864. And then the defendant alleges in his answer, and the president of the road testifies, that in September, 1864, the irresistible military forces of the Confederate Government took the possession and the complete control and occupation of the road, and that it was impossible for the defendant to ship the cotton; and the defendant asked his Honor to charge the jury that this was a good defense. His          (293) Honor refused so to charge, or to submit the question to the jury, declaring that there was "no evidence that the cotton was destroyed by a public enemy, and that no irresistible force would excuse the defendant unless it proceeded from the act of God or the public enemy; and that any destruction by the Confederate Government or its officers, its army or agents, would not relieve the defendant from responsibility."
This doctrine may be true enough as applied to common carriers who are insurers, and are forbidden by public policy to have any other excuse, but it is untrue as applied to bailees or warehousemen. They are not insurers, and are bound only for due care. Craige had been expressly instructed by the plaintiff not to ship the cotton until he bought 85 bales. He had not bought 85 bales up to September, when the road was taken out of defendant's control. So that the most that can be said against the defendant is that at the time the road was taken from it, it was a bailee and not a common carrier. In failing to make this discrimination, his Honor erred.
The defendant is entitled to have the military occupation of the road considered in another aspect: If Craige held and controlled the cotton as the plaintiff's agent up to September, 1864, and the defendant lost its *Page 196 
road at that time, it is at least evidence to be considered, that it never received the cotton at all, either as bailee or common carrier. There are other exceptionable matters which may not occur on another trial.
It is clear that the rights and liabilities of the parties were not understood on the trial, and therefore, and for the errors specified, there must be a
PER CURIAM.                                       Venire de novo.
Cited: Lamb v. Baxter, 130 N.C. 68; Swindell v. Latham, 145 N.C. 151.
(294)